DETAILED ACTION
	This action is responsive to the following communications: the Application filed January 31, 2020, and Information Disclosure Statement filed on December 07, 2020 and September 08, 2020.
	Claims 1-20 are pending. Claims 1, 8 and 16 are independent.

Information Disclosure Statement
	Acknowledged is made of Application’s Information Disclosure Statement (IDS) Form PTO-1449 filed on December 07, 2020 and September 08, 2020. These IDS have been considered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4 and 5 is/are rejected under 35 U.S.C. 102 (a) (2) as being anticipated by Smith et al. (US 2020/0244583).

	Regarding independent claim 1, Smith et al. disclose the method comprising receiving a configuration for performance of compute and storage commands (Fig. 6,  par. 0071, “the negotiated speed or rate T” is the claimed “configuration for performance, i.e.“As a second step S2, the MP driver 106 obtains the negotiated speed or rate T of the link 112a between the switch and the target port of the data storage system”), the configuration defining an amount of media bandwidth allocated for compute and storage commands (Fig. 6, par. 0071, “the negotiated speed or rate T” is the configuration bandwidth…”); Wherein the negotiated speed and bandwidth are computed to improve data transmission, the bandwidth computation includes determining disk space (see paragraph 28).  Further, this teaching of negation speed and bandwidth is equivalent teaching with the computation performance steps of figure 6C of the current invention;
receiving a command, the command comprising a compute or storage command (par. 0070, receiving a compute command to obtain negotiated speed or rate I, i.e. “[0070] As a first step S1, the MP driver 106 of the host obtains the negotiated speed or rate I of the link 110a between the initiator port of the host and switch… The component of the MP driver 106 may, for example, issue one or more commands to the operating system to obtain the negotiated speed or rate I of the link 110a between the host and switch”); 
(par. 0070, allocating the received command to compute and obtain negotiated speed or rate I, i.e. “[0070] As a first step S1, the MP driver 106 of the host obtains the negotiated speed or rate I of the link 110a between the initiator port of the host and switch… The component of the MP driver 106 may, for example, issue one or more commands to the operating system to obtain the negotiated speed or rate I of the link 110a between the host and switch”); and 
permitting the command to use an amount of media bandwidth based on the configuration (Fig. 6, par. 0074, 0075, permitting the command to use an amount of media bandwidth I based on the configuration T speed or T rate).


	Regarding claim 2, Smith et al. disclose the limitation of claim 1.
	Smith et al. further disclose wherein the execution of the received command is performed (see above) by a storage device with compute capability (para.[0019]).

	Regarding claim 5, Smith et al. disclose the limitation of claim 1.
	Smith et al. further disclose wherein the configuration for performance of compute and storage commands (see para.[0003]) indicates media input and/or output bandwidth allocated to compute commands and storage commands (paragraphs [0003], [0006], also see rejection of claim 1).

	Regarding claim 4, Smith et al. disclose the limitation of claim 1.
(see paragraphs [0003] and [0019], also see rejection of claim 1) and storage commands that are permitted to be performed over a period of time (see para.[0075]).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 3, 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. (US 2020/0244583) in view of Helmick et al. (US 2019/0107957).

	Regarding claim 3, Smith et al. disclose the limitation of claim 2.
	However, Smith et al. are silent with respect to wherein the storage device with compute capability comprises one or more of: a volatile memory, cache, memory pool, an N-byte-addressable memory device, phase change memory, memory device that use chalcogenide phase change material, and/or resistive memory including metal oxide base.
	Helmick et al. disclose wherein the storage device with compute capability comprises one or more of: a volatile memory, cache, memory pool, an N-byte-addressable memory device, phase change memory, memory device that use chalcogenide phase change material, and/or resistive memory including metal oxide base (figure 5 and para.[0057]).
	Since Smith et al. and Helmick et al. are both from the same field of endeavor, the purpose disclosed by Helmick et al. would have been recognized in the pertinent art of Smith et al.
	It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to apply the teaching of Helmick et al. to teaching of Smith et al. for purpose of increasing in bit errors after a write verify, media retention behavior.

	Regarding claim 6, Smith et al. disclose the limitation of claim 1.

	Helmick et al. disclose wherein the media comprises one or more of: a volatile memory, cache, memory pool, an N-byte-addressable memory device, phase change memory, memory device that use chalcogenide phase change material, and/or resistive memory including metal oxide base (see figure 5 and para.[0057])  and comprising one or more of: decoding (2112, figure 21) or decrypting data from the media at a device that is locally connected to the media (figure 21 and para.[0108]).
	Since Smith et al. and Helmick et al. are both from the same field of endeavor, the purpose disclosed by Helmick et al. would have been recognized in the pertinent art of Smith et al.
	It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to apply the teaching of Helmick et al. to teaching of Smith et al. for purpose of increasing in bit errors after a write verify, media retention behavior.

	Regarding claim 7, Smith et al. disclose the limitation of claim 1.
	However, Smith et al. are silent with respect to providing indication of completion of a compute command and receiving a storage command to retrieve results of the compute command from a media, wherein the media comprises one or more of: a 
	Helmick et al. disclose providing indication of completion of a compute command and receiving a storage command to retrieve results of the compute command from a media (see figure 21 and para.[0048]), wherein the media comprises one or more of: a volatile memory, cache, memory pool, an N-byte-addressable memory device, phase change memory, memory device that use chalcogenide phase change material, and/or resistive memory including metal oxide base (figure 5 and para.[0057]).
	Since Smith et al. and Helmick et al. are both from the same field of endeavor, the purpose disclosed by Helmick et al. would have been recognized in the pertinent art of Smith et al.
	It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to apply the teaching of Helmick et al. to teaching of Smith et al. for purpose of increasing in bit errors after a write verify, media retention behavior.

	Claims 8 and 11-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Helmick et al. (US 2019/0107957) in view of Zhu et al. (US 2021/0019085).

	Regarding independent claim 8, Helmick et al. disclose a solid state drive (figure 3, para.[0041]) comprising: a media (figure 3) comprising one or more of: a volatile memory, cache, memory pool, an N-byte-addressable memory device, phase (figures 3 and 5, para.[0057]);
	However, Helmick et al. are silent with respect to a processing system; and a media command arbiter configured to permit execution of a specific allocation of storage and compute commands based on a configuration, wherein the media command arbiter is to transfer commands to the media based on the configuration.
	Zhu et al. disclose a processing system; and a media command arbiter (113, figure 1) configured to permit execution of a specific allocation of storage and compute commands based on a configuration (see ATRACT, ARBITER circuit to issue commands count of commands issued from a respective queue, also see para.[0016]), wherein the media command arbiter is to transfer commands to the media based on the configuration (see figure 4, 113-413-412(A)-412(B))
	Since Helmick et al. and Zhu et al. are both from the same field of endeavor, the purpose disclosed by Zhu et al. would have been recognized in the pertinent art of Helmick et al.
	It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to apply the teaching of Zhu et al. to teaching of Helmick et al. for purpose of using the arbiter circuit to randomly choose a selected queue from subset and issue a command from the selected queue.

	Regarding claim 11, the combination of Helmick et al. and Zhu et al. disclose the limitation of claim 8.
(see figures 3 and 21).

	
	Regarding claim 12, the combination of Helmick et al. and Zhu et al. disclose the limitation of claim 8.
	Helmick et al. further disclose wherein the processing system (figures 3 and 21) is to decrypt data from media and store decrypted data to the media (see para.[0106] below).

    PNG
    media_image1.png
    230
    760
    media_image1.png
    Greyscale


	Regarding claim 13, the combination of Helmick et al. and Zhu et al. disclose the limitation of claim 8.
	 Helmick et al. further disclose wherein the processing system is to provide an indication of a command status (figure 21 and para.[01016]).

	Regarding claim 14, the combination of Helmick et al. and Zhu et al. disclose the limitation of claim 8.
(figure 21 and para.[0106]).

	Claims 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Helmick et al. (US 2019/0107957) in view of Zhu et al. (US 2021/0019085) and further in view of Smith et al. (2020/0244583).

	Regarding claim 9, the combination of Helmick et al. and Zhu et al. disclose the limitation of claim 8. 
	However, the combination of Helmick et al. and Zhu et al. are silent with respect to wherein the configuration is to indicate a number of compute commands and storage commands that are permitted to be performed over a period of time.
	Smith et al. disclose wherein the configuration is to indicate a number of compute commands and storage commands that are permitted to be performed over a period of time (see rejection of claim 4 above).
	Since Smith et al., Helmick et al. and Zhu et al. are from the same field of endeavor, the purpose disclosed by Smith et al. would have been recognized in the pertinent art of Helmick et al. and Zhu et al.
	It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to apply the teaching of Smith et al. to teaching of Helmick et al. and Zhu et al. for purpose of using the arbiter circuit to randomly choose a selected queue from subset and issue a command from the selected queue.

	Regarding claim 10, the combination of Helmick et al., Zhu et al. disclose the limitation of claim 8.   
	However, the combination Helmick et al. and Zhu et al. are silent with respect to wherein the configuration is to indicate media bandwidth allocated to compute commands and storage commands.
	Smith et al. disclose wherein the configuration is to indicate media bandwidth allocated to compute commands and storage commands (see para.[0006] discloses: the method may include issuing, from the host to the data storage system, a command that sets a bandwidth limit parameter of the data storage system to the initiator data transfer rate).
	Since Smith et al., Helmick et al. and Zhu et al. are from the same field of endeavor, the purpose disclosed by Smith et al. would have been recognized in the pertinent art of Helmick et al. and Zhu et al.
	It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to apply the teaching of Smith et al. to teaching of Helmick et al. and Zhu et al. for purpose of using the arbiter circuit to randomly choose a selected queue from subset and issue a command from the selected queue.

	Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Helmick et al. (US 2019/0107957) in view of Zhu et al. (US 2021/0019085) Smith et al. (2020/0244583) and further in view of Rhoads et al. (US 2011/0098056).

Regarding claim 15, the combination of Helmick et al. and Zhu et al. disclose the limitation of claim 8.
	However, the combination of Helmick et al. and Zhu et al. are silent with respect to  wherein the processing system comprises an inference engine and the inference engine is to perform one or more of: data pattern recognition, image recognition, augmented reality overlay applications, face recognition, object recognition, or voice recognition, or language translation.
	Rhoads et al. disclose wherein the processing system comprises an inference engine and the inference engine is to perform one or more of: data pattern recognition, image recognition, augmented reality overlay applications, face recognition, object recognition, or voice recognition, or language translation (see ABTRACT and figure 19).
	Since Rhoads et al., Helmick et al. and Zhu et al. are from the same field of endeavor, the purpose disclosed by Rhoads et al. would have been recognized in the pertinent art of Helmick et al. and Zhu et al.
	It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to apply the teaching of Rhoads et al. to teaching of Helmick et al. and Zhu et al. for purpose of image recognition to undertake a planning exercise, e.g., defining an N-ary tree compose of the various agents and functions.

	Claims 16, 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Teglia  (US 2001/0054163) in view of Smith et al. (US 2020/0244583).

	Regarding independent claim 16, Teglia discloses an apparatus comprising: an N-byte addressable memory device, wherein N is an integer that is at least 1 (see ABTRACT, para.[0022] and claim 14).
 	However, Teglia is silent with respect to a processing system coupled to the memory device, the processing system to: receive a configuration for performance of compute and storage commands, the configuration defining an amount of media bandwidth allocated for compute and storage commands; receive a command, the command comprising a compute or storage command; assign the received command to a compute engine or storage engine for execution; and permit the command to use an amount of media bandwidth based on the configuration.
	Smith et al. disclose the processing system to: receive a configuration for performance of compute and storage commands, the configuration defining an amount of media bandwidth allocated for compute and storage commands; receive a command, the command comprising a compute or storage command; assign the received command to a compute engine or storage engine for execution; and permit the command to use an amount of media bandwidth based on the configuration (see rejection of claim 1)
	Since Teglia and Smith et al. are both from the same field of endeavor, the purpose disclosed by Smith et al. would have been recognized in the pertinent art of Teglia.
	It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to apply the teaching of Smith et al. to teaching of Teglia for purpose 

	Regarding claim 18, the combination of Teglia and Smith et al. disclose the limitations of claim 16.
	Smith et al. further disclose wherein the configuration for performance of compute and storage commands indicates a number of compute commands and storage commands that are permitted to be performed over a period of time (see rejection of claim 4).

	Regarding claim 19, the combination of Teglia and Smith et al. disclose the limitation of claim 16.
   	Smith et al. further disclose wherein the configuration for performance of compute and storage commands indicates media input and/or output bandwidth allocated to compute commands and storage commands (see rejection of claim 5).



	Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Teglia  (US 2001/0054163) in view of Smith et al. (US 2020/0244583) and further in view of Helmick et al. (US 2019/0107957).

Regarding claim 17, the combination of Teglia and Smith disclose the limitation of claim 16.
	Teglia further discloses wherein the N-byte addressable memory device (see ABTRACT).
	However, Teglia is silent with respect to comprises one or more of: a volatile memory, cache, a memory pool of persistent memory, phase change memory, memory device that use chalcogenide phase change material, and/or resistive memory including metal oxide base.
	Helmick et al. disclose comprises one or more of: a volatile memory, cache, a memory pool of persistent memory, phase change memory, memory device that use chalcogenide phase change material, and/or resistive memory including metal oxide base (see figure 1 and para.[0057]).
	Since Teglia, Smith et al. and ., Helmick et al. are from the same field of endeavor, the purpose disclosed by Helmick et al. would have been recognized in the pertinent art of Teglia and Smith et al.
	It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to apply the teaching of Helmick et al. to teaching of Teglia and Smith et al. for purpose of image recognition to undertake a planning exercise, e.g., defining an N-ary tree compose of the various agents and functions.

	Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable  over  Teglia  (US 2001/0054163) in view of Smith et al. (US 2020/0244583) and further in view of Rhoads et al. (US 2011/0098056).

	Regarding claim 20, the combination of Teglia and Smith et al. disclose the limitation of claim 16.
	However, the combination of Teglia and Smith et al. are silent with respect to wherein the processing system comprises an inference engine and the inference engine is to perform one or more of: data pattern recognition, image recognition, augmented reality overlay applications, face recognition, object recognition, or voice recognition, or language translation.
	Rhoads et al. disclose wherein the processing system comprises an inference engine and the inference engine is to perform one or more of: data pattern recognition, image recognition, augmented reality overlay applications, face recognition, object recognition, or voice recognition, or language translation (see ABTRACT and figure 19).
	Since Rhoads et al., Teglia and Smith et al. are from the same field of endeavor, the purpose disclosed by Rhoads et al. would have been recognized in the pertinent art of Teglia and Smith et al.
	It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to apply the teaching of Rhoads et al. to teaching of Teglia and Smith et al. for purpose of image recognition to undertake a planning exercise, e.g., defining an N-ary tree compose of the various agents and functions.

Conclusion
Monday to Friday 8:00am 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on 571-272-1852.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/HUAN HOANG/Primary Examiner, Art Unit 2827